Citation Nr: 9901189	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the claim of entitlement to an increased rating 
for service-connected post-dislocation of left elbow was 
timely appealed.

2.  Whether the claim of entitlement to an increased rating 
for service-connected right patellofemoral stress syndrome 
was timely appealed.


REPRESENTATION

Appellant represented by:	State of California Department 
of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The appellant had active duty with the United States Army 
from July 1980 to January 1998.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a July 1994 Department of Veterans Affairs 
(VA) Los Angeles, California, Regional Office (RO) decision 
determining that the appellants appeals as to claims for 
increased evaluations for post-dislocation of left elbow and 
right patellofemoral stress syndrome were not been timely 
filed.  See 38 C.F.R. § 19.34 (1998).

The Board also notes that the appellant has subsequently 
reopened his claims for increased ratings for his left elbow 
and right knee disorders.  Appeals as to these new increased 
rating claims have not been perfected; these issues will not 
be addressed in this decision except with respect to the 
timelines of appeals.


FINDINGS OF FACT

1. In a June 1992 rating decision, the RO in San Francisco, 
California denied the appellants claims of entitlement to 
increased ratings for post-dislocation of left elbow and 
right patellofemoral stress syndrome. 

2. In July 1992, the appellant filed a Notice of Disagreement 
(NOD) for post-dislocation of left elbow and right 
patellofemoral stress syndrome.

3. In March 1993, a Statement of the Case (SOC) was issued to 
the appellant.

4. The appellant submitted a substantive appeal in November 
1993. 


CONCLUSION OF LAW

The appellant failed to submit a timely substantive appeal.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 20.302 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In June 1992 the San Francisco RO issued a rating decision 
denying, among other things, the appellants claims of 
entitlement to increased disability ratings for post-
dislocation of left elbow and right patellofemoral stress 
syndrome.  In July 1992, the appellant filed a NOD, 
disagreeing with these denied claims.  In March 1993, the RO 
issued a SOC explaining the basis for the June 1992 rating 
decision. 

In July 1993, the RO received a note from the appellant 
requesting a copy of his service-connected disabilities.  In 
August 1993, the RO received a note from the appellant 
requesting a copy of his VA disability award.  In November 
1993, the appellants representative, the California 
Department of Veterans Affairs, in Oakland, California, sent 
a copy of a VA Form 1-9, Appeal to Board of Veterans 
Appeals, dated May 11, 1993.  Accompanying the copy of the 
Form 1-9 was a letter from the representative to the RO 
noting that the appellants substantive appeal did not have a 
claim number on it and that it may have been inadvertently 
sent to the RO in Los Angeles, California.  The 
representative also argued that despite these mishaps, the 
appeal was submitted in a timely manner.

In a July 1994 deferred rating decision, the Los Angeles RO 
notified the appellant that his substantive appeal had not 
been filed in a timely manner and that the June 1992 rating 
decision was final.  In essence, the RO determined that a 
substantive appeal had not been filed until November 1993, 
eight months after the SOC and one year and five months after 
the initial rating decision.  In a July 1994 letter, the RO 
also informed the appellant, that his claims could be 
reconsidered upon the submission of new and material 
evidence, evidence not previously considered or present in 
the record.  

In late July 1994, the appellants representative submitted a 
NOD, protesting the July 1994 deferred rating decision and 
the characterization of the substantive appeal as untimely.  
The representative argued, in essence, that the appellants 
substantive appeal was timely but was inadvertently sent to 
the wrong RO.  The representative also attached a May 1993 
transmittal form, which was allegedly sent with the 
substantive appeal, impliedly demonstrating that the 
substantive appeal was sent in a timely manner.

In October 1994, following the representatives NOD, the RO 
in Los Angeles, California sent the appellant a SOC, 
explaining the basis of the July 1994 rating decision.  
Thereafter, the appellant submitted a timely substantive 
appeal, appealing the July 1994 deferred rating decision 
which found the appellants substantive appeal to be 
untimely. 

As noted above, the appellant eventually reopened his claims 
for increased ratings for his left elbow disorder and right 
knee disorder.  Appeals as to these recent claims have not 
been perfected; and these issues are not before the Board at 
this time.

Relevant Law and Regulations

Appellate review is initiated by the filing of a NOD with a 
rating decision, which, if not filed within one year from the 
date of mailing of notice of the rating decision, the 
underlying decision shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided in applicable statutes and regulations. 38 U.S.C. § 
7105(a),(b)(1),(c); 38 C.F.R. § 20.201; Prenzler v. 
Derwinski, 928 F.2d 392, 394 (Fed.Cir. 1991).  The relevant 
statute further provides that the initiation of appellate 
review is completed by the filing of a timely substantive 
appeal, after the issuance of a SOC.  Appeals must be in 
writing and be filed with the activity which entered the 
determination with which disagreement has been expressed. 
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202.  The law 
requires that the substantive appeal be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, or within the remainder of the one 
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b). 

The United States Court of Veterans Appeals (Court) has held 
that the formality of perfecting an appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  When an appellant fails to 
file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Questions as to the timeliness or adequacy of response shall 
be determined by the Board. 38 U.S.C.A.§§  7105(d)(3), 
7104(a).  Whether a NOD or Substantive Appeal has been filed 
on time it is an appealable issue.  Where a claimant or his 
or her representative protests an adverse determination made 
by an agency of original jurisdiction with respect to the 
timely filing of the NOD or substantive appeal, the claimant 
will be furnished a SOC.  38 C.F.R. § 19.35. 

Analysis

The appellant contends that his substantive appeal was filed 
in a timely manner in compliance with 38 C.F.R. § 20.302.  He 
points out that the appeal was dated May 11, 1993.  The 
appellant theorizes that because the substantive appeal did 
not have a claim number on it, it may have been misplaced or 
lost by the RO, and then found in November 1993.  The 
appellant also theorizes that though the substantive appeal 
may have inadvertently been sent to the wrong RO it was still 
timely filed.  

The appellants theory is based on the November 1993 inquiry 
by his representative. CDVA.  The representative considered 
the substantive appeal and noted that was dated in May 1993, 
within the time for filing an appeal, that it did not have a 
claim number and that it referred to LARO and that it may 
have been inadvertently sent to the Los Angeles RO.  The 
representative then concluded, without citing supporting 
evidence, that the substantive appeal had been submitted in a 
timely manner. 

The appellants representative noted that the substantive 
appeal may
have been sent to the wrong RO.  If  the appellants 
substantive appeal was sent to the wrong RO by the appellant 
or by his representative, then the substantive appeal was by 
law incorrectly filed by the appellant.  Under 38 C.F.R. 
§ 20.302(b), a substantive appeal must be filed with the 
agency of original jurisdiction within sixty days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
In this case, the appellant or the appellants representative 
should have filed the appellants substantive appeal with the 
agency of original jurisdiction, the RO in San Francisco, by 
June 18, 1993.  A copy of the appellants substantive appeal 
shows that it was possibly sent to the Los Angeles, RO by the 
appellant or the representative.  If this is so, then it was 
filed incorrectly and the correct filing, in November 1993, 
was untimely. 

The appellant has apparently argued in the alternative that 
his substantive appeal was timely filed with the agency of 
original jurisdiction, and that the RO may have been 
responsible for misplacing or losing it.  There is, however, 
no objective evidence on file to confirm this argument.  To 
resolve this situation the administrative presumption of 
regularity comes into play.  The presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (quoting United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with 
regularity and procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied the 
presumption of regularity to procedures at the RO level, such 
as in the instant case.  The Court specifically held that a 
statement such as the one of this appellant, standing alone, 
is not sufficient to rebut the presumption of regularity in 
RO operations.  The appellant's contention that he properly 
completed and filed a substantive appeal, mailed it to the RO 
for inclusion in his file but that the RO lost or misplaced 
this form, standing alone, is insufficient evidence to rebut 
the presumption of regularity.  In the present case, the 
presumption of regularity stands for the proposition that, 
despite the allegations of the appellant, if the appellant 
had in fact submitted a timely substantive appeal to the VA, 
this form would be contained in the appellants file.

In order to have filed his substantive appeal in a timely 
manner, the appellant had until June 18, 1993, one year after 
the June 18, 1992 rating decision.  In this case, the RO 
received the appellants substantive appeal on November 17, 
1993, eight months after the SOC and one year and five months 
after the initial rating decision.  Such an attempted appeal 
does not comport with the timeliness requirements of 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302.

The Board can find no timely statement from either the 
appellant or his representative which, even based on a 
liberal reading of the appellant's statements, can be 
considered a timely appeal.  That is there is no document on 
file within the prescribed period which contains allegations 
of error of fact or law under 38 C.F.R. § 20.202.  In July 
1993 the appellant submitted a note to the RO requesting a 
copy of his service connected disabilities.  In August 1993, 
the RO received another note from the appellant requesting a 
copy of his VA disability award.  Neither of these notes can 
be construed as a substantive appeal within the requirements 
of 38 C.F.R. § 20.202.  In addition each was submitted to the 
RO after the end the statutory filing period.  

In November 1993, the appellants representative submitted a 
copy of the substantive appeal to the RO.  However, because 
this copy was filed well after the end of the prescribed 
period for filing timely appeals, it clearly was not 
submitted in a timely manner.  The Board observes that the 
fact that the Form 1-9 was dated in May 1993, within the 
statutory filing period, is not meaningful; it is the date of 
actual filing which is significant.  Having thus reviewed the 
record, the Board concludes that there is nothing in it which 
could qualify as a timely filed substantive appeal.

Therefore, for the reasons and bases stated above, the Board 
denies the appellants appeal as to the issue of the 
timeliness filing of his substantive appeal as to the issues 
of entitlement to increased disability ratings for his left 
elbow and right knee disorders. 


ORDER

The appellants substantive appeal as to the issue of 
entitlement to an increased disability rating for a left 
elbow disability was not timely filed.  The appeal is denied.

The appellants substantive appeal as to the issue of 
entitlement to an increased disability rating for a right 
knee disability was not timely filed.  The appeal is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
